DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Claims 25-28 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-24, directed to the process of making or using an allowable product;  Claims 25-28 previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/01/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
2.       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in a telephone interview with Alan J. Kasper, Esq., Attorney of Record (Reg. No. 25,426) on 03/15/2021.

Claim 1 has been amended and replaced by the following: 
--1.  (currently amended):  A method for operating an HVAC installation (200, 300) using a computer system (170) comprising one or more processors (180) controlled by computer program code, wherein a set of enthalpies (H1,i, H2,i, H1,o, H2,o) and flow rates (ϕ1, ϕ2) as variables of the HVAC installation (200, 300) is monitored and used for controlling the operation of said HVAC installation (200, 300), comprising the steps of:
dividing said set of enthalpies (H1,i, H2,i, H1,o, H2,o) and flow rates (ϕ1, ϕ2) into a first and second subset;
measuring each variable of said first subset with a related sensor (110, 120) arranged in said HVAC installation (200, 300); and
determining the variables of said second subset from the measured variables of said first subset by using a mathematical and/or empirical relationship between the variables of said first and second subset.--

Claim 25 has been amended and replaced by the following: 
--25.  (currently amended): An arrangement (200, 300), in particular an HVAC installation or a heat exchanger network using a computer system (170) comprising one or more processors (180) controlled by computer program code, wherein a set of enthalpies and flow rates as variables of the HVAC installation (200, 300) or heat exchanger network is monitored and used by said computer system for controlling the operation of said HVAC installation (200, 300) or heat exchanger network, comprising:
at least one of said processors 
a related sensor (110, 120) arranged in said HVAC installation (200, 300) or heat exchanger network for measuring each variable of said first subset; and
at least one of said processors for determining the variables of said second subset from the measured variables of said first subset by using a mathematical and/or empirical relationship between the variables of said first and second subset.--

Allowable Subject Matter
3.         Claims 1-28 are allowed.

Reason for Allowance
4.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the method, arrangement and computer program product for operating an HVAC installation by monitoring a set of enthalpies and flow rates as variables of the HVAC installation and using the set of enthalpies10 and flow rates for controlling the operation of said HVAC installation, such that the computer  a. divides said set of enthalpies and flow rates into a first and second subset; b. measures each variable of said first subset with a related sensor arranged in said HVAC installation; and15 c. determines the variables of said second subset from the measured variables of said first subset by using a mathematical and/or empirical relationship between the variables of said first and second subset of instant independent claims 1, 25 and 28.
The following references (US 20120216123 A1) to Shklovskii et al., and (US 4955205 A) to Wilkinson; are the most relevant references. However, above mentioned references fail to anticipate or render obvious the invention of independent claims 1, 25 and 28. Therefore, the independent claims and dependent claims thereof have been found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

03/18/2021